DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sweat absorbing layer between the conductive foam and the conductive fabric must be shown or the feature(s) canceled from the claim(s). Here, the sweat absorbing layer is on the outer surface of the conductive fabric and not between the foam and fabric. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation of “on the conductive fabric on the side in contact with the human skin.” There is a lack of antecedent basis, as there is no “a side” or “a human skin.” This renders the claim indefinite.
For purposes of examination, the limitation is interpreted to “on a side of the conductive fabric, when the textile fabric is placed against human skin.”
Claims 2-10 are also rejected, due to their dependency on Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0046535) in view of O’Brien et al. (WO 2014/204323)
Regarding Claim 1, Lin teaches an electrode (Abstract) comprising a textile electrode body (Fig. 1, Item 12 and 11) and an electrical coupling member (Fig. 1, Item 13 and 15). Lin teaches the textile electrode body comprises a conductive foam (Fig. 1, Item 11) and a conductive fabric wrapped around the conductive foam (Fig. 1, Item 12; Paragraph 0029). Lin teaches the electrical coupling member is fixed on the conductive fabric. (Fig. 1, Item 13). 
Lin does not specifically teach a through hole is provided on the conductive fabric on the side in contact with the human skin. 
O’Brien teaches a sensor to be applied onto skin that comprises conductive fabric electrodes. (Abstract). O’Brien teaches punching holes into the fabric electrodes to make the electrode and material more breathable. (Page 19, Lines 9-12). Thus, as O’Brien teaches through-holes through conductive fabric makes the electrode more breathable and comfortable when in use, it would have been obvious to one with ordinary skill in the art to have the conductive fabric of Lin to also have through holes where the conductive fabric touches human skin. 
Regarding Claim 3-4, 
Regarding Claim 7-8, Lin teaches coating the fabric with metal-based material such as god, sliver, nickel or copper. 
Regarding Claim 10, Lin and O’Brien do not teach the total area of the through-hole. However, O’Brien did teach the purpose of the hole is for the breathability of the fabric electrode. Thus, the size/total area of the through-hole is a results effective variable. As the the breathability of this electrode is an important part of the design of the electrode, it would have been obvious to one with ordinary skill in the art to optimize the results effective variable of through hole area to reach desired breathability, including the range claimed in. See MPEP §2144.05. 

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Lin and O’Brien as applied in Claim 1, in further view of Chung (US 2014/0213882).
Regarding Claim 2, Lin and O’Brien do not a sweat absorbing layer between the conductive foam and the conductive fabric.
Chung teaches a fabric electrode structure, where a moisture absorption layer is placed between the electrode layers. (Fig. 1; Paragraph 042-0045). Chung teaches the moisture absorption layer aids in reduce noise when using the electrode to measure by regulating the moisture around the electrode (Paragraph 0078). Thus, as Chung teaches inserting moisture absorption layers between the layers of an electrode for faster readings with less noise, it would have been obvious to one with ordinary skill in the art to apply a moisture absorbing layer between the foam and fabric. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Lin and O’Brien as applied in Claim 1, in further view of Twentier (US 4,088,133) and Cartmell (US 5,928,142)
Regarding Claim 6, Lin and O’Brien do not teach an adhesive layer is provided on the inner surface of the conductive fabric or the electrical coupling member is a metal conductive snap.
Twentier teaches using adhesive to bond the electrical coupling member and the internal layers of the electrode. (Fig. 3; Column 5, Lines 50-62, Column 3, Lines 15-45). Twentier teaches this allows the entire structure to be tightly and securely bonded together. Thus, as TWentier teaches using adhesive within the electrode is known in the art to keep the electrode securely together, it would have been obvious to one with ordinary skill in the art to apply adhesive within the internal layers, fabric and foam, of the electrode of Lin. 
Cartmell teaches for skin electrodes that the metal conductive snap connector is the standard connector for medical electrodes and the most common method of joining electrodes to the measuring device. Cartmell teaches a different electrical coupling member would be more expensive and less hospitals would use it.  (Column 3, Lines 20-28). Thus, it would have been obvious to one with ordinary skill in the art to use a metal conductive snap as the coupling member in Lin and O’Brien for the purposes of cost and compatibility. 
Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781